Case 1:16-cv-04978-ERK-CLP Document 44-5 Filed 11/19/18 Page 1 of 14 PageID #: 490




               Exhibit 3
Case 1:16-cv-04978-ERK-CLP Document 44-5 Filed 11/19/18 Page 2 of 14 PageID #: 491



  AMERICAN ARBITRATION ASSOCIATION
  ---------------------------------------------------------------------X

  WILLIAM J. LOVELACE and
  OCTAVIA LOVELACE,

                                                Claimants,                 RESPONDENT’S
                                                                           PRE-HEARING BRIEF
                    - against -

                                                                           Case No.: 01-17-0006-3311
  SHOWROOM AUTO, LLC,

                                                 Respondent.
  ---------------------------------------------------------------------X

           Respondent, Showroom Auto LLC, respectfully offers the following Pre-Hearing Brief.

  Background

           This matter involves claims under the Truth in Lending Act, under New York General

  Business Law §§ 349, 350, and common law fraud. Respondent is a licensed car dealer. On April

  7, 2016, Claimants, William J. Lovelace and his daughter Octavia Lovelace, purchased a 2014

  Mercedes-Benz from Respondent. Claimants do not assert that there is anything wrong with the car;

  they merely seek to re-negotiate the price they paid.

           Showroom posted an advertisement showing the basic price for the car as $23,981.00. As is

  typical in such situations, there were material conditions.These were clearly and conspicuously

  disclosed in section of the ad entitled “Vehicle Dislaimer”, part of which alerted consumers that:

  “sales prices do not include Used Vehicle Recon. Fee, Prep, Tax & DMV Fees. See dealer for

  details.” When Claimants came to the dealership, Respondent showed the car at the advertised price

  of $23,981.00 and made sure that they informed Claimants, as noted in the ad, the car was subject

  to the “Used Vehicle Recon. Fee and Prep” charge. Claimants were further informed that this charge

  was $2,995.00 (making for a purchase price of $26,976.00 plus tax and DMV fees).
Case 1:16-cv-04978-ERK-CLP Document 44-5 Filed 11/19/18 Page 3 of 14 PageID #: 492



           It appears that this is the heart of Claimants’ case. In that regard, Showroom was careful to

  make sure Claimants understood that there were additions to the advertised price. This was not only

  explained when they came to the dealership, but with this in mind, but repeated when they inspected

  the car and continued their quest to purchase it. In this regard, it is important to note that Octavia

  Lovelace signed an acknowledgment that the used vehicle reconditioning fee was explained to her

  and she “understands that it is addition to the selling price of the vehicle.”

           Although seemingly uncontroversial, Claimants requested an option of a Theft Deterrent

  Protection Plan which was priced at $2,160.00.1 In addition, Claimants also sought a quote for

  financing.2 It turned out that Ms. Lovelace had insufficient earnings to qualify (her wage statement

  showed she earned just $10.00 per hour). To help her out, her father said he would make the

  purchase in her place and the dealer’s disclosed its financing fee ($1,340.00) - it takes a lot of work

  and the dealer incurs a fee to arrange the financing. With everything included, the cost of the

  transaction was:

                       Base Vehicle price                                                       $ 23,981.00
                       Used Vehicle Recon. Fee and Prep                                            2,995.00
                       Theft Deterrent Protection (Anti-theft Etch)                                2,160.00
                       Dealer financing fee                                                        1,340.00

                       Vehicle Price with Fees & Options                                          30,476.00

                       Sales Tax                                                                   2,704.00

                       DMV Registration Fee                                                          440.00

                       Total Price Due on Delivery to Purchaser                                 $ 33,620.00




           1
               This plan involves etching of ID numbers on critical parts of the car and window stickers to deter potential
  theft.
           2
           Respondent does not itself finance vehicle sales but does offer financing but through third parties
  arrangements. Respondent collects information about creditworthiness and submits same to third party lenders to
  obtain underwriting clearance and pricing.
Case 1:16-cv-04978-ERK-CLP Document 44-5 Filed 11/19/18 Page 4 of 14 PageID #: 493



          The Lovelaces spent several hours discussing the deal with Showroom. After much back and

  forth, they made their decision to go ahead and a purchase agreement was signed by William

  Lovelace at the price shown above. This sales agreement clearly and specifically acknowledges the

  price of the vehicle as $30,476.00 - plus NYS DMV Registration Fee and NY State sales tax -

  altogether totaling $33,620.00.

          Claimants put down a cash deposit of $11,000.00 and financed the balance of $22,620.00.

  This was memorialized by a finance agreement, referred to as a “Retail Installment Contract”, which

  was signed by William Lovelace. Claimants agree that William Lovelace entered into the Retail

  Installment Contract. Complaint ¶16. Mr. Lovelace also signed a Customer Disclosure Form which

  states, in pertinent part:

            I, William J. Lovelace, of full age, according to law and upon my oath hereby certifies that
            I am purchasing a vehicle, Make Mercedes Model C-300 Vin# WDDGF8AB6EA889793
            from Showroom Auto on this date 4/07/16. Showroom Auto has also helped me obtain
            financing from a third party lender, I am aware that I solely am responsible for repaying
            this loan to the lender and no promise was made to me by any employee of Showroom Auto
            and or its affiliates. Furthermore, I attest that I am not under the influence of any drugs or
            alcohol or any substance that would impair my ability to make a reasonable and sane
            decision on this day. I am signing this document with full awareness of the responsibility
            which I am undertaking. All aspects of the loan have been explained to me including all
            fees and or related charges . . .


          Mr. Lovelace also signed: (a) an Odometer and Damage Disclosure Statement, (b) Retail

  Certificate of Sale, (c) Vehicle Registration Application, and (d) a “Customer Acknowledgment”

  form which requires imposes New York State law as controlling authority. During the several hours

  it took to arrange all the necessary documents, Mr. Lovelace called his insurance agent and obtained

  an Insurance Identification Card in his own name and provided his NYS Driver’s License to

  Respondent. Showroom was careful to make full disclosure of all fees and charges and Claimant’s

  written acknowledgments that all charges and fees were explained and accepted.
Case 1:16-cv-04978-ERK-CLP Document 44-5 Filed 11/19/18 Page 5 of 14 PageID #: 494



          Days after Claimants took possession, they called Showroom and asked about the price and

  what it included. There were telephone calls in which Claimants asked how the price got to

  $33,620.00. Showroom’s manager explained that the “Recon. Fee and Prep” had a warranty aspect.

  They wanted a credit for this but Showroom explained that this protection was necessary since it was

  obligated to repair the car if they found anything wrong with it. Showroom offered to take the car

  back if they were unhappy, but Claimants demurred.

  Claims Asserted

          1. Truth in Lending Act

          Claimants assert a violation of the Truth in Lending Act (“TILA”):

                   26. Showroom Auto violated TILA by increasing the purchase price of the
                   Vehicle on account of William’s credit and by charging him more money than
                   he would have in a cash transaction.

                   27. Additionally, if a service contract was included, Showroom Auto violated
                   ILA by not separately itemizing the cost of the service contract within the
                   itemization of the amount financed that it provided to William.

                   28. Alternatively, if a service contract was included, Showroom Auto violated
                   TILA by requiring William to charging him the cost of that undelivered
                   contract as a condition of financing.

          Treating each of the above TILA claim aspects shows that none provide a basis for relief.

         A. There was no increase in the purchase price on account of William’s credit - he was
  not charged more than he would have paid in a cash transaction.

          First, the allegation that Mr. Lovelace paid more because he elected to finance part of the

  transaction3 does not provide a basis for a TILA violation. A violation must arise out of a failure

  to disclose credit terms or a finance charge imposed or indirectly by the financial institution either

  as an incident to or as a condition of an extension of credit. Claimants make no such allegation.



          3
          There is no disagreement that the Base Vehicle price was and remained at $ 23,981.00. The price did not
  change when Claimants decided to finance part of the purchase price and signed the Retail Installment Contract.
Case 1:16-cv-04978-ERK-CLP Document 44-5 Filed 11/19/18 Page 6 of 14 PageID #: 495



         Instead, Claimants attempt to create a violation by asserting that they should not pay the part

  of the price included for unanticipated repairs. But this is not a disclosure issue - it’s pricing based

  on experience in selling used cars which sometimes have repair costs which the dealer must cover.

  The point is Claimants do not assert any failure to disclose the terms of credit or that there was some

  undisclosed finance charge.

         This view of TILA’s reach was discussed by the Magistrate Judge’s Report and

  Recommendation (see page 7). states:

                 The purpose of the Truth in Lending Act (“TILA”) is to assure meaningful
                 disclosure of credit terms so that the consumer will be able to compare more
                 readily the various credit terms available . . . and to protect the consumer
                 against inaccurate and unfair credit billing and credit card practices. 15 U.S.C.
                 §1601. To accomplish this goal, TILA requires creditors to disclose certain
                 information and in a particular manner. TILA requires a ‘lender or creditor to
                 provide “a written itemization of the amount financed,” including “each amount
                 that is or will be paid to third parties by the creditor on the consumer’s behalf,
                 together with an identification of or reference to the third person.” Pierre v.
                 Planet Automotive, 193 F. Supp. 3d 157, 164 (EDNY 2016)(internal citations
                 omitted).

                 According to the regulations implementing TILA, a finance charge is “imposed
                 or indirectly by the financial institution either as an incident to or as a condition
                 of an extension of credit,” not including any charge of a type payable in a
                 comparable cash transaction (such as taxes, title, licenses or registration fees)
                 12 C.F.R. §226.4(a). Since this finance charge could be hidden in the total cost
                 charged to a consumer, TILA “requires clear and accurate disclosures by
                 creditors to consumers of any finance charge that the consumer will bear under
                 the credit transaction.” Diaz v. Paragon Motors, 424 F. Supp. 2d 519, 529
                 (EDNY 2006) see also 15 U.S.C. §1638(A)(4).


         The point is that Claimants do not and cannot allege any non-disclosure of credit terms. The

  Retail Installment Contract explains all the fees and costs involved in obtaining financing. The Retail

  Installment Contract has specific TILA disclosures separated and highlighted on the first page.

  Moreover, there was no hidden fee(s) charged by the financier - in fact, the opposite is true;

  Showroom disclosed its fee $1,340.00 for its work and costs to arrange the financing and Showroom
Case 1:16-cv-04978-ERK-CLP Document 44-5 Filed 11/19/18 Page 7 of 14 PageID #: 496



  paid the fee to obtain the financing.

         B. There was no TILA obligation to separate itemize the cost of a service contract
  within the itemization of the amount financed

          Despite Showroom’s best efforts to explain their “warranty”, the Lovelaces refuse to accept

  that a retailer is entitled to set his sales price to include unanticipated repairs. A reputable dealer

  factors in his repair obligations and this allows him to stand behind the cars he sells. If there had

  been a mechanical issue with the car, the Lovelaces would have expected Showroom to repair it and

  they not incur any charge for repairs. Whether there was a service contract included or whether the

  dealer was prudent to allow for a repair cost which experience has taught him to expect, the

  transaction was reasonable and fair.

          A dealer’s warranty is part and parcel of the price. Showroom’s upstanding reputation is

  based on its experience as a dealer and its efforts to make sure its vehicles are in excellent condition

  and purchasers do not face repair costs during the warranty period. It is axiomatic that retailers are

  free to set their prices to cover their costs.

         C. It is not a TILA violation to include a service contract in the price- Claimants were
  not charged the cost of a service contract as a condition of financing.

          Claimants have no basis to assert that TILA is violated by a price which includes a cost factor

  for repairs. The price of the car remained the same whether Claimants paid cash or financed their

  purchase. If the price included a repair factor as part of the dealer’s projected cost, it cannot rise to

  a violation of TILA just because the customer chose to finance his purchase.

          As a result, none of the grounds asserted by Claimants are sufficient to support a TILA

  violation.
Case 1:16-cv-04978-ERK-CLP Document 44-5 Filed 11/19/18 Page 8 of 14 PageID #: 497



         2. New York General Business Law §§ 349 & 350

         As to their claims under the New York General Business Law §§ 349 & 350 (“GBL”),

  Claimants assert:

                   32. Showroom Auto’s failure or refusal to sell the Vehicle for its advertised
                   price is a violation of the GBL §§ 349 and 350, and it has caused Claimants
                   to suffer an ascertainable loss of money or property in that they paid more for
                   the Vehicle, and became indebted to a greater extent, than if they had been
                   charged only the advertised price.

                   33. Additionally, William signed the Contract and agreed to be liable for the
                   payments for Octavia’s Vehicle without compensation, and he is a “Co-
                   Signor” within the meaning of the Federal Trade Commission’s Credit
                   Practices Rule, 6 C.F.R. § 444.3.

                   34. Showroom Auto violated the GBL when it obligated William without first
                   informing him of the nature of his liability as co-signor, in violation of C.F.R.
                   § 444.3(a)(2).

                   35. Showroom Auto violated the GBL when it did not provide William with
                   a copy of the Notice to Co-Signor required by 16 C.F.R. § 444.3(.c).

                   36. Showroom Auto further violated the New York General Business Law
                   (“GBL”) § 349 by failing to provide Plaintiff with the Buyers Order, Buyer’s
                   Guide and other contract documents for at the time he signed the Contract.

                   37. By and through its acts, omissions, concealments, and misrepresentations,
                   Respondent violated GBL §§ 349 and 350 with false and deceptive
                   advertising and with materially misleading and consumer-oriented deceptive
                   acts and practices, with a broad impact on consumers at large, and did so
                   knowingly or willfully.

                   38. Plaintiffs relied upon the false and deceptive advertising.

         Essentially, Claimants urge that Showroom failed to sell the car for the “advertised price”

  and state that this is a violation of GBL §349 and §350. They also assert that Mr. Lovelace was a co-

  signor. Neither of these claims are fair or reasonable under the circumstances. A reasonable

  consumer would not be likely to be misled by the advertisement and there was no misrepresentation

  since the ad contained a conspicuous Vehicle Disclaimer. Mr. Lovelace was not a co-signor, he was

  the purchaser.
Case 1:16-cv-04978-ERK-CLP Document 44-5 Filed 11/19/18 Page 9 of 14 PageID #: 498



         GBL § 349 prohibits “[d]eceptive acts or practices in the conduct of any business, trade or

  commerce or in the furnishing of any service in this state.” GBL § 350 prohibits “[f]alse advertising

  in the conduct of any business, trade or commerce or in the furnishing of any service in this state.”

  To assert a claim under either section, “a plaintiff must allege that a defendant has engaged in (1)

  consumer-oriented conduct that is (2) materially misleading and that (3) plaintiff suffered injury as

  a result of the allegedly deceptive act or practice.” Orlander v. Staples, Inc., 802 F.3d 289, 300 (2d

  Cir. 2015) (citing Koch v. Acker, Merrall & Condit Co., 18 N.Y.3d 940 (2012).

         To establish that conduct is materially misleading, a consumer must demonstrate that a

  reasonable person would likely be misled by the alleged misrepresentation. See Orlander, 802 F.3d

  at 300 (“[T]he New York Court of Appeals has adopted an objective definition of ‘misleading,’

  under which the alleged act must be ‘likely to mislead a reasonable consumer acting reasonably

  under the circumstances.’”(quoting Cohen v. JP Morgan Chase & Co., 498 F.3d 111, 126 (2d Cir.

  2007); Spagnola v. Chubb Corp., 574 F.3d 64, 74 (2d Cir. 2009) (stating that a plaintiff must show

  that the act complained of was likely to “mislead a reasonable consumer acting reasonably under the

  circumstances”).

         Courts have set a standard which looks to the context of the advertisement. Fink v. Time

  Warner Cable, 714 F.3d 739, 742 (2d Cir. 2013)(“[I]n determining whether a reasonable consumer

  would have been misled by a particular advertisement, context is crucial”); see also Belfiore v.

  Procter & Gamble Co., 311 F.R.D. 29, 53 (E.D.N.Y. 2015) (“Courts view each allegedly misleading

  statement in light of its context on the product label or advertisement as a whole. The entire mosaic

  is viewed rather than each tile separately”); Koenig v. Boulder Brands, Inc., 995 F. Supp. 2d 274,

  288 (S.D.N.Y. 2014) (“[I]n resolving the reasonable consumer inquiry, one must consider the entire

  context of the label”); Ackerman v. Coca–Cola Co., No. 09-CV-0395, 2010 WL 2925955, at *15
Case 1:16-cv-04978-ERK-CLP Document 44-5 Filed 11/19/18 Page 10 of 14 PageID #: 499



   (E.D.N.Y. July 21, 2010) (conducting the reasonable consumer analysis by “[v]iewing each allegedly

   misleading statement in light of its context on the label and in connection with the marketing of [the

   product] as a whole”).

          The reasonable consumer determination is a question of fact. Hidalgo v. Johnson & Johnson

   Consumer Cos., Inc., 148 F. Supp. 3d 285, 295 (S.D.N.Y. 2015); see Quinn v. Walgreen Co., 958

   F. Supp. 2d 533, 543 (S.D.N.Y. 2013) (“[W]hether a particular act or practice is deceptive is usually

   a question of fact”); Sims v. First Consumers Nat’l Bank, 758 N.Y.S.2d 284 (App. Div. 2003);

   Wilner v. Allstate Ins. Co., 893 N.Y.S.2d 208, 217 (App. Div. 2010) (noting that consumer

   reasonableness was a question of fact).

          Showroom presents ample proof that none of the statements in its advertising would deceive

   a reasonable consumer because: (1) the representations about the price and the sale conditions -

   particularly the used vehicle reconditioning fee are not false, as alleged by Claimants, (2) Ms.

   Lovelace signed a statement confirming that the used vehicle reconditioning fee was explained to

   her in person and because of this, the price paid does not reasonably render false the statement that

   the used vehicle reconditioning fee is an addition to the price; (3) no reasonable consumer could

   interpret the base price as the final price because of Showroom’s use of a Vehicle Disclaimer

   advising that the price did not include a used vehicle reconditioning fee, and (4) Claimants have not

   show, as alleged, that they were deceived

          In fact, Claimants do not even allege that they were subject to practices that were “likely to

   mislead a reasonable consumer acting reasonably under the circumstances.” [Report and

   Recommendation at 8 (citing Horowitz v. Stryker Corp., 613 F. Supp. 2d 271, 286 (EDNY 2009)].

   The advertised base price did not change. All fees and costs were either disclosed, elected or

   mandated. Claimants have no issue with the vehicle and did not accept Showroom’s offer to accept
Case 1:16-cv-04978-ERK-CLP Document 44-5 Filed 11/19/18 Page 11 of 14 PageID #: 500



   return the vehicle.

          Under the circumstances, Claimants GBL claim is completely conjured and appears as an

   effort to extract a discount from Showroom from the negotiated price of the vehicle. Claimants GBL

   claim must be denied.



          3. Common Law Fraud

          As to their claims for COMMON LAW FRAUD, Claimants assert:

                  40. Showroom Auto’s agents intentionally, recklessly and/or negligently made
                  misrepresentations to Plaintiffs regarding the price of the Vehicle and the amount
                  they would be financing to purchase the Vehicle.

                  41. Showroom Auto’s agents negligently, willfully, intentionally and/or recklessly
                  concealed from the Plaintiffs the fact that the Vehicle was going to be considerably
                  costlier to them than was represented, and that it had created a contract containing
                  more expensive terms than had been agreed to.

                  42. Showroom Auto then assigned the contract with an inflated price to Exeter and,
                  based upon that assignment, arranged with the New York Department of Motor
                  Vehicles to issue a title that reflected a lien in favor of Exeter.

                  43. That in reliance on Showroom Auto’s false representations as set forth in the
                  foregoing paragraphs, Plaintiff William Lovelace entered into a financing contract
                  with Showroom Auto.

                  44. Without Showroom Auto’s false representations, Plaintiff William Lovelace
                  would not have entered into the financing contract with Showroom Auto.

                  45. Plaintiff William Lovelace has been actually damaged by Showroom Auto’s
                  false representations by receiving an automobile loan at a higher price for the
                  Vehicle and amount financed than what William and Octavia Lovelace agreed to
                  in negotiating the Contract.

                  46. Plaintiff William Lovelace has also been actually damaged by Showroom Auto’s
                  assignment of the contract to Exeter and by causing a lien with a grossly inflated
                  price to be placed in Exeter’s name.

                  47. Plaintiff William Lovelace relied on Showroom Auto’s misrepresentations and
                  were induced to purchase the aforementioned automobile.

                  48. Plaintiff Octavia Lovelace was also damaged by these false representations,
                  because – as Defendant was aware – William Lovelace was buying the Vehicle in
Case 1:16-cv-04978-ERK-CLP Document 44-5 Filed 11/19/18 Page 12 of 14 PageID #: 501



                   his name at Defendant’s suggestion and Octavia Lovelace is responsible for making
                   the monthly payments on his behalf.

                   49. As a result of the aforementioned conduct, Plaintiffs suffered damages.

                   50. Showroom Auto’s actions as hereinbefore described were reckless, outrageous,
                   willful, and wanton, thereby justifying the imposition of exemplary, treble and/or
                   punitive damages.

           In essence, this claim is that somehow Showroom “concealed” the “real” price and it was

   “costlier to them than was represented”. This is simply not the case and the Court, in reviewing this

   claim, found it was unsupported by the facts. The Court’s Report and Recommendation found:

                   Claimants do not expressly allege fraud and misrepresentation, they claim that
                   William was “rushed” to sign the contract, implying that he was somehow misled or
                   did not become aware of the Contract’s terms. (Complaint ¶¶ 21-22). Under New
                   York law, a plaintiff claiming fraud in the course of a contract must prove by clear
                   and convincing evidence, a material misrepresentation or omission of fact made
                   knowingly by the defendant with the intent to defraud, the plaintiff’s reasonable
                   reliance, and the resulting damage. See e.g. Bank of America v. Bear Stearns, 969
                   F. Supp. 2d 339 (SDNY 2013) . . . In the Lovelace’s case, there are no facts alleged
                   suggesting that defendant made a misrepresentation or omitted any information
                   relevant to the arbitration agreement that would induce them to sign the agreement
                   in reliance thereof . . . The record is devoid of any facts that would suggest fraud or
                   misrepresentation in the signing of the Contract . . .
   Id. at 14.

           A claim for fraud under New York law requires a material misrepresentation of a fact,

   knowledge of its falsity, an intent to induce reliance, justifiable reliance by the plaintiff and damages.

   See e.g. Shareholder Representative Services LLC v. Sandoz Inc., 2015 NY Slip Op. 50326 (Sup.

   Ct., NY County - Commercial Div. 2015). Claimants do not state that any representation by

   Respondent was false. The base price was exactly what was advertised and there was no failure to

   disclose by Respondent. Claimants signed multiple acknowledgments and there was nothing

   concealed from them.

           Under the circumstances, it is hard to place any credibility it Claimants assertion that

   Respondent fallsely “create[d] a contract containing more expensive terms than agreed” - the
Case 1:16-cv-04978-ERK-CLP Document 44-5 Filed 11/19/18 Page 13 of 14 PageID #: 502



   contract contained the exact terms as agreed to by the parties.

          Moreover, to satisfy the scienter element of a fraud claim, Claimants must show that

   purported misrepresentations were false when made and that Respondent and its agents intended to

   induce Claimants into the transaction based upon their misrepresentations and omissions. Claimants

   ignore this aspect and do not identify any misrepresentations intended to induce reliance.

          In short, Claimants do not assert any facts from which it is reasonable to infer that

   Respondent knew at the time that any statements were false or made with the intent to deceive. There

   were no misrepresentations by Respondent to Claimants regarding the price or the amount they

   financed. Claimants cannot support that a fraud occurred and this claim must be denied.



   Counterclaim

          Showroom believes that the Lovelaces have asserted their claim without good faith basis and

   in a wrongful attempt to renegotiate a fair and reasonable used car purchase transaction. Obviously,

   all or parts the claim are frivolous under New York law. Because of this Showroom, seeks a finding

   to that effect and requests reimbursement. The Arbitration provision of the Retail Installment

   Contract, reads, in part:

                  We will pay your filing, administration, service or case management fee and your arbitrator
                  or hearing fee all up to a maximum of $5,000, unless the law or the rules of the chosen
                  arbitration organization require us to pay more. The amount reimbursed in whole or in part
                  by decision of the arbitrator if the arbitrator finds that any of your claims is frivolous under
                  applicable law. Each party shall be responsible of its own attorney, expert and other fees,
                  unless awarded by the arbitrator under applicable law.

          Respondent Showroom has and will incur administrative costs and attorneys fees which it

   otherwise would not have incurred but for the wrongful claims asserted by Claimants. As a result

   of the foregoing, Respondent Showroom seeks reimbursement in an amount to be determined by the

   Arbitrator.
Case 1:16-cv-04978-ERK-CLP Document 44-5 Filed 11/19/18 Page 14 of 14 PageID #: 503



   Conclusion

          At hearing, the evidence will show that under the circumstances, Showroom acted in a

   commercially reasonable manner and the within claim has been interposed in a wrongful attempt to

   use litigation as a tactic to cause Respondent to renegotiate a transaction which was fair and

   reasonable when it was consummated. It further appears that all or some of the claims are plainly

   frivolous under New York law.

          Respondent Showroom has asserted a counterclaim because it has and will incur

   administrative costs and attorneys fees which it otherwise would not have incurred but for the

   wrongful claims asserted by Claimants. As a result, Respondent seeks reimbursement thereof.

          WHEREFORE, Respondent respectfully asks for an award; (a) dismissing the Claim in its

   entirety; (b) on the Counterclaim, granting reimbursement of costs and expenses incurred in the

   defense of this matter, or such parts thereof as may be found to be frivolous and therefore without

   basis in law or fact; and (c) such other and further relief as the Arbitrator deems just and proper.


   Dated: Brooklyn, New York
          July 27, 2018

                                                         Yours, etc.,


                                                         ______________________
                                                         Steven M. Coren, Esq,
                                                         Coren Law Group PC
                                                         Attorneys for Respondent
                                                         Showroom Auto LLC
                                                         225 Union Street
                                                         Brooklyn, NY 11231
                                                         (212) 371-5800
                                                         scoren@corenlawgroup.com
